--------------------------------------------------------------------------------

Exhibit 10.2   


CALLON PETROLEUM COMPANY
 
PHANTOM SHARE AWARD AGREEMENT


Grantee:  __________________


I.            Grant of Phantom Shares.  As of the Grant Date (identified in
Section 12 below), Callon Petroleum Company (the “Company”), hereby grants
______________ (_____) Phantom Shares (“Phantom Shares”) to the Grantee
identified above, a key employee of the Company, subject to the terms and
conditions of this agreement (the “Agreement”) and the Callon Petroleum Company
2010 Phantom Share Plan (the “Plan”).  The Plan is hereby incorporated in its
entirety into this Agreement by this reference.  This Agreement is an Incentive
Agreement as described in the Plan.


II.           Definitions.  All capitalized terms used herein shall have the
meanings set forth in the Plan unless otherwise specifically defined herein.


III.         Agreement Term.  This Agreement shall commence on the Grant Date
(identified in Section 12) and terminate without further action on the date that
all the Phantom Shares under this Agreement are either fully paid upon vesting,
or they expire and are forfeited without vesting, pursuant to the terms and
conditions of the Plan and this Agreement.


IV.         Normal Vesting.  All the Phantom Shares subject to this Agreement
shall vest in accordance with the Vesting Schedule set forth in Section 12 and
Exhibit A.


V.          Phantom Shares Adjustment.  The Phantom Shares shall be subject to
an adjustment in accordance with the procedures and calculations as described in
Exhibit A, as attached hereto and incorporated into this Agreement (the
“Adjusted Phantom Shares”).


VI.         Premature Vesting and Events of Forfeiture.


A.         Separation from Service for Cause.  In the event of the Grantee’s
Separation from Service for Cause, all the vested (to the extent not already
paid by the Company) and non-vested Phantom Shares then outstanding as of the
Separation from Service date shall immediately expire, terminate and become
forfeited, and shall not be paid or become exercisable to any extent.  No
further action is needed to effectuate the forfeiture of all the Grantee’s
Phantom Shares due to a termination for Cause.


B.         Change in Control.  In the event of a Change in Control, the trading
day immediately preceding the Change in Control shall be the Vesting Date under
Section 12.4, and thus the calculation of Adjusted Phantom Shares under Exhibit
A shall be performed effective as of that Vesting Date and any amount due shall
be payable in accordance with Section 7.


C.         Separation from Service upon Retirement.  In the event of Grantee’s
Separation from Service due to Retirement of Grantee, all unvested Phantom
Shares as of the Separation from Service date shall be adjusted in accordance
with the peer company comparison in Exhibit A pursuant to Section 6.7.


D.         Separation from Service upon Disability.  In the event of Grantee’s
Separation from Service due to the Disability of Grantee, all unvested Phantom
Shares as of the Separation from Service date shall be adjusted in accordance
with the peer company comparison in Exhibit A pursuant to Section 6.7.

 
1

--------------------------------------------------------------------------------

 

E.          Separation from Service upon Death.  In the event of Grantee’s
Separation from Service due to the death of Grantee, all unvested Phantom Shares
on the date of death shall be adjusted in accordance with the peer company
comparison in Exhibit A pursuant to Section 6.7, and paid to the Grantee’s
surviving spouse, if any, who shall be his sole primary beneficiary.  In the
event that there is no surviving spouse, then such benefits shall be paid to the
Grantee's estate upon receipt of proper instructions by the Committee.


F.          Separation from Service for Other Reason.  Except as provided above
in Sections 6.1, 6.2, 6.3, 6.4 and 6.5, in the event of the Grantee’s voluntary
or involuntary Separation from Service for any other reason at any time before
all the Phantom Shares are 100% vested, all of the non-vested Phantom Shares as
of the Separation from Service date shall automatically expire and become
forfeited, and no additional vesting shall occur after such date.


G.         Adjustment of Phantom Shares due to Separation from Service.  In the
event of a Separation from Service pursuant to Sections 6.3, 6.4 or 6.5, the
date of Grantee’s Separation from Service shall be the Vesting Date under
Section 12.4, and thus the calculation of Adjusted Phantom Shares under Exhibit
A shall be performed effective as of that Vesting Date and any amount due shall
be payable in accordance with Section 7.


VII.        Payment for Phantom Shares upon Vesting Date.  Subject to Section 8,
upon vesting of a Phantom Share, the Grantee shall be entitled to receive
payment of the amount, if any, determined in accordance with Exhibit A.  This
amount shall be paid by the Company in a cash lump sum payment to or on behalf
of Grantee, net of applicable withholdings, within forty-five (45) calendar days
from the Vesting Date.


VIII.      Six Month Delay.  To the extent (a) any delivery of cash to which
Grantee becomes entitled under this Agreement in connection with Grantee’s
Separation from Service constitutes deferred compensation subject to Code
Section 409A, and (b) Grantee is deemed at the time of such Separation from
Service to be a “specified employee” under Code Section 409A, then such delivery
shall not be made or commence until the earliest of (1) the expiration of the
six (6) month period measured from the date of Grantee’s Separation from Service
or (2) the date of Grantee’s death following such Separation from Service.


IX.         Independent Legal and Tax Advice.  The Company and its employees do
not provide any tax or legal advice to Grantee or any other person.  Grantee is
encouraged to consult with a personal tax advisor and legal counsel.


X.          Withholding of Taxes.  The Company shall have the right to (a) make
deductions from the cash otherwise deliverable upon payment for the vested
Adjusted Phantom Shares in an amount sufficient to satisfy all required
withholding of any federal, state, local or foreign taxes, or (b) take such
other action as deemed necessary or appropriate to satisfy any withholding
obligations.


XI.         General


A.         Nontransferability of Phantom Shares.  The Phantom Shares are not
transferable or assignable by Grantee in any respect, other than by will or the
laws of descent and distribution.  No right to any payment that may be provided
hereunder to Grantee shall be liable for, or subject to, any debts, contracts,
liabilities, damages, losses, or torts of the Grantee unless and until actually
paid to or on behalf of Grantee by the Company.


B.         Grantee’s Acknowledgments.  Grantee hereby accepts this Agreement
subject to all of its terms and provisions.  Grantee hereby agrees to accept as
binding, conclusive, and final all decisions or interpretations of the Committee
or the Board, as appropriate under the Plan, with respect to any questions or
determinations arising under this Agreement.

 
2

--------------------------------------------------------------------------------

 

C.         No Guarantee of Employment.  No Phantom Share shall confer upon
Grantee any right to continued Employment with the Company or any Affiliate.


D.         Notices.  All notices under this Agreement shall be mailed or
delivered by hand to the parties at their respective addresses set forth beneath
their signatures below or at such other address as may be designated in writing
by either of the parties to one another, or to their permitted transferees if
applicable.  Notices shall be effective upon receipt.


E.          Amendment and Termination.  No amendment, modification or
termination of this Agreement shall be made at any time without the written
consent of Grantee and the Company.


F.          Severability.  In the event that any provision of this Agreement
shall be held illegal, invalid, or unenforceable for any reason, such provision
shall be fully severable, but shall not affect the remaining provisions of the
Agreement, and the Agreement shall be construed and enforced as if the illegal,
invalid, or unenforceable provision had not been included herein.  The headings
that are used in this Agreement are used for reference and convenience purposes
only and do not constitute substantive matters to be considered in construing
the terms and provisions of this Agreement.  Words of either gender used in this
Agreement shall be construed to include the other gender, and words in the
singular number shall be construed to include the plural, and vice versa, unless
the context requires otherwise.


G.         Covenants and Agreements as Independent Agreements. Each of the
covenants and agreements that are set forth in this Agreement shall be construed
as a covenant and agreement independent of any other provision of this
Agreement.  The existence of any claim or cause of action of Grantee against the
Company or an Affiliate, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Company of the
covenants and agreements that are set forth in this Agreement.


H.         Parties Bound.  The terms, provisions, and agreements that are
contained in this Agreement shall apply to, be binding upon, and inure to the
benefit of the parties and their respective heirs, executors, administrators,
legal representatives, successors and assigns as permitted under the Plan.


I.           Supersedes Prior Agreements.  This Agreement shall supersede any
prior agreements, promises, understandings, and representations, oral or
written, between the Company (including its employees, agents and Affiliates)
and the Grantee regarding the terms and conditions of the Phantom Shares
hereunder.


J.          Governing Law.  The Agreement shall be construed in accordance with
the laws of the State of Delaware without regard to its conflicts of law
provisions, to the extent federal law does not supersede and preempt Delaware
law.


XII.           Definitions and Other Terms.  The following capitalized terms
shall have those meanings set forth opposite them:


A.         Grantee:  ________________________________________.


B.         Grant Date: _______________, 2010.


C.         Number of Phantom Shares Granted:_______  (______).


D.         Vesting Schedule:  None of the Phantom Shares covered by this
Agreement shall vest on the Grant Date.  Subject to earlier vesting pursuant to
Section 6 above, if the Grantee remains in Employment the Phantom Shares shall
vest on December 31, 2012 (the “Vesting Date”) and shall be adjusted based on
the performance goals as set out in Exhibit A.




[Signature page follows.]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Grantee has hereunto executed this
Agreement.




ATTEST:
 
CALLON PETROLEUM COMPANY
                   
By:
   
By:
   
    Robert A. Mayfield
   
    Fred L. Callon
 
    Corporate Secretary
   
    Chief Executive Officer





Address for Notices:


200 North Canal Street
Natchez MS 39120
Attention: Chief Executive Officer




Accepted and Agreed:
GRANTEE




Signature:
   
Date:
                     
Name:
                 
Address for Notices:
                                                                               
     


 
4

--------------------------------------------------------------------------------

 

Exhibit A


Calculation of the
Adjusted Phantom Shares




Subject to the provisions in the Agreement, effective as of the Vesting Date,
the Company’s “Total Shareholder Return” will be calculated and compared to the
same calculated total shareholder return of the selected group of peer companies
that are listed below.  Effective as of the Vesting Date, the number of Phantom
Shares awarded under the Agreement will be retroactively adjusted in accordance
with payout percentage based on the Company’s relative ranking with the peer
companies as shown in the table below (the “Adjusted Phantom Shares”).


For purposes of this calculation, the Company’s total shareholder return and
that of the peer companies will be adjusted if necessary for stock splits and
the percentage increase or decrease will be calculated as follows:


(EP + CD) - BP   = % increase or decrease
BP


Ending price (EP) – equals the average Fair Market Value of a share of Company
Stock during the twenty (20) day trading period ending on the Vesting
Date.  Beginning price (BP) – equals the Fair Market Value of a share of Company
Stock during the twenty (20) day trading period ending on March 1, 2010.


Cash Dividends (CD) – equals the cash dividends paid on a share of Company Stock
from March 1, 2010 through the Vesting Date.




A similar calculation will also be performed for each peer company.  The
resulting percentage for the Company and the peer companies will then be
ranked.  Based on the relative ranking, the number of Phantom Shares awarded to
Grantee under the Agreement will be adjusted in accordance with the following
table:


Rank
Adjustment Percentage
1 or 2
150%
3 or 4
125%
5 or 6
100%
7 or 8
50%
 9 - 11
0%





Peer Companies
ATP Oil and Gas Corp.
Brigham Exploration Co.
Carrizo Oil & Gas Inc.
Comstock Resources, Inc.
Goodrich Petroleum Co.
McMoran Exploration Co.
Petroquest Energy Inc.
Peer Companies (cont’d)
Parallel Petroleum Corp.
Stone Energy Co.
Swift Energy Co.


 
5

--------------------------------------------------------------------------------

 

Subject to Section 6 of the Agreement, the Adjusted Phantom Shares shall vest on
the Vesting Date if the Grantee is still in Employment on such date.  The cash
payment due to Grantee is computed by multiplying the number of vested Adjusted
Performance Shares on the Vesting Date by the Fair Market Value of a share of
Company Stock on the Vesting Date (or as of the next previous trading day if the
Vesting Date is not a trading day and the Company Stock is publicly traded on
the Vesting Date).


Note:  In the event one or more of the listed peer companies is involved in a
merger/acquisition, the named peer company(s) will be adjusted either by
replacing said peer company(s) with a suitable replacement, or in the event no
suitable replacement is determined, said peer company(s) will move to the top or
the bottom of the ranking, based on whether said peer company’s Total
Shareholder Return is greater or less than Callon’s, respectively, as of the
date of the merger/acquisition.  All such determinations shall be made by the
Committee.
 
 
6

--------------------------------------------------------------------------------